Citation Nr: 0721562	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  06-09 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel  


INTRODUCTION

The veteran had active service in the United States Army from 
November 1981 to October 1982, and from October 1982 to May 
1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  

The veteran was afforded a Travel Board Hearing before the 
undersigned Veterans Law Judge in June 2006.  A transcript is 
associated with the claims file.  


FINDING OF FACT

The medical evidence shows a current diagnosis of hepatitis C 
and the competent evidence is at least in equipoise as to 
whether the veteran's hepatitis was caused by his in-service 
exposure to used surgical instruments and blood associated 
with his duties as an operating room technician.  


CONCLUSION OF LAW

With application of the doctrine of reasonable doubt, service 
connection for hepatitis C is warranted.  38 U.S.C.A. 
§§ 1131, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2006).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2006).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).  

As discussed in more detail below, sufficient evidence is of 
record to grant the claim for service connection for 
hepatitis C.  Therefore, no further development is needed 
with respect to this appeal.

Legal Criteria

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  With a chronic disease shown 
as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes. 38 C.F.R. § 3.303(b).  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support a claim of service connection.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Analysis

The veteran contends that he contracted hepatitis C as a 
result of his service in the U.S. Army as an operating room 
technician.  He specifically asserts that he was exposed on 
several occasions to surgical instruments and needles, and 
did receive puncture wounds while preparing these instruments 
for sterilization.  The veteran further claims that he had 
exposure to blood while in the operating theater and that he 
did not always wear protective gloves while performing his 
duties.  

After the filing of his claim, the veteran was sent a 
questionnaire asking him to identify his risk factors for the 
hepatitis C virus.  The only identified risk factors listed 
were the multiple exposures to blood and instruments during 
service.  The veteran's DD Form 214 identifies a military 
occupational specialty (MOS) of operating room technician, 
confirming that the veteran would have indeed been exposed to 
surgical instruments and blood during his military service.  
There are several post-service medical records which identify 
another potential hepatitis risk factor.  Specifically, in 
June 2000 and March 2004 clinical visits, the veteran 
reported some use of intranasal cocaine in his twenties.  

The veteran was afforded a comprehensive VA hepatology 
examination in March 2005 which addressed the origin of the 
hepatitis.  The record reflects a diagnosis of hepatitis C in 
1998, and it was the examiner's opinion that given the lack 
of significant risk factors other than the veteran's in-
service medical duties, that it was at least as likely as not 
that hepatitis C was caused by military service.  

The RO noted that the March 2005 examination failed to take 
into account the veteran's reported cocaine use and asked the 
examiner for an addendum.  The pertinent part of the 
addendum, dated in April 2005, is that intranasal cocaine use 
is a risk factor for hepatitis C based on potential blood 
exposure through "shared straws"; intravenous drug use is a 
much more significant risk factor for hepatitis C; and that 
there is no indication that the veteran ever used cocaine via 
this method.  The veteran was then afforded a second VA 
examination in May 2005 which addressed cocaine use.  The 
veteran reported that he used the drug on one occasion.  The 
examiner considered the drug use and stated, in essence, that 
she would have to resort to speculation to answer the 
question of whether the veteran's hepatitis was due to his 
duties as an operating room technician.  The clinician added 
that there was no proof that the veteran had direct exposure 
to blood in service.  At the time of the examination the 
veteran gave a history of wearing surgical gloves.  

The Board finds that the veteran's service personnel records 
confirm his MOS of operating room technician with the U.S. 
Army.  While the service medical records do not show 
treatment for finger sticks or other wounds associated with 
this specialty, the Board finds that such duties associated 
with being an operating room technician would have exposed 
him to blood and sharp surgical instruments.  The veteran 
reported in a June 2006 Travel Board Hearing that he did not 
always wear gloves while performing his duties, as such was 
not as common a practice in the early 1980s as it is today.  
The Board has no reason to dispute the veteran's claimed 
exposure to blood and potentially contaminated surgical 
instruments.  The veteran's use of cocaine is not confirmed 
by anything other than two isolated reports to medical 
practitioners, and there is only subjectively reported 
evidence of sporadic or one-time use.  The March 2005 
examiner implied that use of intranasal cocaine is 
substantially less of a risk factor than intravenous use and 
there is no evidence of the latter.  

Given that there is medical evidence of a current diagnosis 
of hepatitis C, a confirmed in-service risk factor and a 
competent medical opinion that links the risk factor to the 
veteran's hepatitis, the Board finds the evidence to be at 
least in equipoise as to the contended causal relationship.  
With application of the doctrine of reasonable doubt, the 
claim for service connection for hepatitis C is granted.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for hepatitis C is granted.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


